Citation Nr: 0205005	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
warrant reopening a claim for service connection for a left 
leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).  That decision refused to reopen a claim for 
service connection for a left leg condition, stating that new 
and material evidence had not been submitted.

A hearing was held before a Member of the Board at the RO in 
June 1997.


FINDINGS OF FACT

1.  The RO's September 1989 decision, which denied service 
connection for an injury to the left leg, was not appealed 
following the RO's issuance of notice of the denial to the 
veteran, and became final.

2.  The additional evidence submitted since the RO's 
September 1989 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left leg disorder.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of September 1989, which 
denied service connection for a left leg injury, is final.  
38 U.S.C.A. § 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).



2.  The additional evidence presented since September 1989 is 
not new and material, and the claim for service connection 
for a left leg disorder has not been reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for whether new and material evidence had been submitted to 
reopen a claim for a left leg condition and complied with the 
VA's notification requirements.  The RO supplied the veteran 
with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's March 1955 
separation examination, VA treatment records from 1989, and 
the veteran's statements and testimony before a Member of the 
Board at a hearing held at the RO in June 1997.

The Board notes that the RO attempted to acquire the 
veteran's service medical records, but the RO was informed 
that any service records may have been destroyed in a fire at 
National Personnel Records Center (NPRC) in 1973.  Even prior 
to the VCAA's enactment, the United States Court of Appeals 
for Veterans Claims (Court) has held that in cases where the 
veteran's service medical records were unavailable, through 
no fault of the veteran, there was a "heightened duty" to 
assist the veteran in development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 376 (1991).  This heightened duty 
to assist included the obligation to search for alternate 
methods of proving service connection.  The veteran testified 
in his June 1997 hearing that he had sought treatment at the 
Dublin VAMC for his left leg.  The RO was instructed to 
obtain these post service records and made three attempts to 
do so.  Unfortunately, those records could not be obtained.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran filed an initial claim for service connection for 
a left leg condition in June 1989.  The veteran claimed that 
he injured his leg on active duty in 1953.  The RO was unable 
to obtain most of the veteran's service medical records 
because those records had been destroyed by fire.  However, 
the veteran's separation examination, dated March 1955, was 
on file.  No injuries or problems with the left leg were 
noted on the examination report.

A claim for service connection for leukemia was received in 
February 1976.  There were no references to leg problems or 
treatment therefore.  Leg problems were also not noted during 
a period of hospitalization at a VA facility in January and 
February 1976.

A June 16, 1989 VA treatment note indicated that the veteran 
had weakness in his left leg since he hurt it in service.  A 
June 23, 1989 treatment note indicated that the veteran 
reported that he had injured his left knee about 35 years 
prior while in service.  The veteran stated that, at the time 
of his injury, he was in a cast for fourteen weeks.  The 
veteran also reported that his knee began "giving way" 
approximately one year ago.  The treating physician reviewed 
a June 1988 x-ray and indicated that there were no obvious 
abnormalities.  He diagnosed the veteran with a likely left 
medial meniscus tear and ordered an arthrogram of the left 
knee.

An arthrogram was done at the VA in June 1989.  The 
arthrogram report indicated that both the medial and lateral 
menisci were intact.  The anterior cruciate ligament was 
grossly intact.  There were no abnormalities identified.

A July 1989 VA treatment note indicated that the veteran 
reported a history consistent with previous treatment 
records.  The veteran's left knee was stable with no 
effusion.  There was some joint line tenderness.  The veteran 
was diagnosed with left knee pain.

In a statement dated August 1989, the veteran informed the RO 
that he was receiving most of his treatment at the Decatur 
VAMC.  The veteran stated he was unable to obtain medical 
statements from treating physicians because they were dead.

A September 1989 rating denied service connection for 
residuals of a left leg injury stating that there was no 
basis for a grant of service connection.  The veteran 
submitted a notice of disagreement (NOD).  An SOC was sent to 
the veteran in December 1989.  He did not perfect his appeal.  
The veteran filed to reopen his claim for service connection 
for a left leg condition in December 1994.

VA treatment notes developed in 1994 and 1995 document 
treatment for a variety of problems, including complaints of 
knee pain reported in February 1995.

The RO issued a decision in August 1995 stating that new and 
material evidence had not been submitted to reopen the claim 
for service connection for residuals of a left leg injury.  
The veteran filed an NOD and perfected his appeal.

The veteran testified before a Member of the Board at a 
hearing held at the RO in June 1997.  The veteran testified 
that he had injured his left leg in basic training in April 
or May of 1953.  He stated that he fell into a hole.  He 
indicated that he was taken to the dispensary where his leg 
was cleaned up and a cast was put on it.  He testified that 
he wore the cast for about two months.  The veteran testified 
that he continued to experience pain in his leg after the 
cast was removed.  He was treated with aspirin or Motrin 
after the injury.  He indicated that he had not injured his 
left leg since that injury in service.  The veteran noted 
that he sought treatment shortly after service at the Dublin, 
Georgia VAMC for his left leg.

The Board remanded the issue in November 1997, instructing 
the RO to obtain all the veteran's treatment records from the 
Dublin, Georgia VAMC from 1955 to 1960.  The RO requested the 
records from the Dublin VAMC in December 1997.  A second 
request for the records was sent in September 1998.  A note 
from the Dublin VAMC indicated that the veteran's records 
were sent to the Decatur VAMC.  A request for the records was 
sent to the Decatur VAMC.  A September 2000 note in the 
veteran's claims file indicated that no records were found.

In May 2001 the RO sent the veteran a letter informing him of 
the new duties established for the VA by the VCAA.  In a June 
2001 statement the veteran indicated that he had no 
additional evidence to submit in support of his claim.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

With a chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in September 
1989.  In Evans, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

As stated above, in the September 1989 decision, the RO 
denied service connection for an injury involving the left 
leg.  Of record at the time of the disallowance were a 1955 
separation examination report and treatment records from 
1989.

The Board notes that, since the last disallowance, the 
veteran has submitted VA treatment records from 1994 and 1995 
and testified before a Member of the Board at a hearing held 
at the RO in June 1997.  The VA treatment notes contain a 
reference to complaints of knee pain reported in February 
1995.  However, the 1989 VA treatment records indicate that 
the veteran was being treated for and diagnosed with left 
knee pain.  Accordingly, the VA treatment records from 1994 
and 1995 are cumulative as they contain information that was 
already of record at the time of the September 1989 decision.

The veteran's testimony before a Member of the Board details 
his inservice injury and treatment since service.  However, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that lay persons are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, the veteran's testimony is not 
competent evidence to show that a leg disorder is related to 
service.  The Board further notes that this testimony is 
cumulative and redundant as the previously considered VA 
treatment notes contain a reported history of the inservice 
injury and document post-service treatment.

In the Board's judgment, taking into consideration all of the 
evidence, both old and new, the evidence submitted since the 
last disallowance is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a left leg disorder.  Accordingly, the 
September 1989 decision, which denied service connection for 
a left leg injury remains final.
ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a left leg disorder.  The 
appeal is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

